United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2126
Issued: April 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 24, 2008, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to her federal
employment.
FACTUAL HISTORY
On September 20, 2007 appellant, then a 42-year-old tax adviser, filed an occupational
claim (Form CA-2) alleging that she sustained asthma, chronic obstructive pulmonary disease
(COPD) and hypertension from her employment. In a statement, she indicated that she had filed

a prior compensation claim1 and the processing of her claim had been “extremely frustrating and
exasperating since its conception.” According to appellant, on September 7, 2007 she had
become upset after a conversation with the employing establishment about the claim, resulting in
aggravation of her respiratory condition and hypertension, requiring hospitalization from
September 7 to 11, 2007. The record indicates that appellant had been off work since June 18,
2007 due to the left shoulder injury.
The Office requested that appellant submit additional evidence regarding her claim by
letter dated October 17, 2007. By decision dated February 1, 2008, it denied the claim for
compensation, finding that appellant had not established an injury in the performance of duty.
Appellant requested a hearing before an Office hearing representative, and a telephonic
hearing was held April 25, 2008. According to her, on September 7, 2007 while at home she had
spoken with the Office and was told that the employing establishment had not submitted certain
documents relevant to her left shoulder injury claim. Appellant then called to speak with the
employing establishment’s compensation liaison, but she was not at work, and she had to speak
with an assistant. The assistant told appellant that she had not submitted certain paperwork,
which appellant disputed. Appellant indicated that she became very upset as a result of the
telephone calls, began wheezing and later went to the hospital.
By decision dated June 24, 2008, the hearing representative affirmed the February 1,
2008 decision. The hearing representative found appellant was not in the performance of duty on
September 7, 2007.
LEGAL PRECEDENT
Appellant has the burden of proof to establish that the condition for which she claims
compensation was causally related to her federal employment.2 The Federal Employees’
Compensation Act3 provides for the payment of compensation benefits for disability or death of
an employee resulting from personal injury sustained while in the performance of duty. The
phrase “while in the performance of duty” in the Act has been interpreted by the Board to be the
equivalent of the commonly found prerequisite in workers’ compensation law of “arising out of
and in the course of employment.”4 In addressing this issue, the Board has stated that, in the
compensation field, to occur in the course of employment, in general, an injury must occur:
(1) at a time when the employee may reasonably be said to be engaged in his or her master’s
business; (2) at a place where he or she may reasonably be expected to be in connection with the
employment; and (3) while he or she was reasonably fulfilling the duties of his or her
employment or engaged in doing something incidental thereto.5
1

OWCP File No. xxxxxx923 for a left shoulder injury.

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

5 U.S.C. §§ 8101-8193.

4

Bernard D. Blum, 1 ECAB 1 (1947).

5

Allan B. Moses, 42 ECAB 575 (1991); Mary Keszler, 38 ECAB 735 (1987).

2

Workers compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Act. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under the Act.7 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment.8
ANALYSIS
Appellant filed an occupational claim and noted frustration at the processing of her prior
compensation claim. Her primary allegation is that on September 7, 2007 she became upset after
having telephone conversations with the Office and the employing establishment regarding her
prior compensation claim, resulting in aggravation of her asthma and hypertension.
With respect to the September 7, 2007 telephone conversations, the evidence does not
establish that appellant was in the performance of duty. Appellant was not at work and was on
leave at the time of the telephone calls. The September 7, 2007 telephone conversations did not
occur at a time when the employee may reasonably be said to be engaged in her master’s
business, or at a place where she may reasonably be expected to be in connection with the
employment. Moreover, the discussion of the workers’ compensation claim was not fulfilling
her job duties or incidental thereto. The handling of a workers’ compensation claim is not
related to job duties and is not considered a compensable work factor.9 Appellant’s frustration at
the processing of her claim, including her reaction on September 7, 2007 at the employing
establishment’s perceived failure to submit evidence in her compensation claim, does not arise
from a compensable work factor. She must allege, and the record must substantiate, a
compensable work factor with regard to her claim. In the absence of a compensable work factor
substantiated by the record, the emotional reaction and any associated physical complaints are
not compensable.10 The Board finds appellant has not established an employment-related injury
in this case.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

K.W., 59 ECAB

(Docket No. 07-1669, issued December 13, 2007).

9

David C. Lindsey, Jr., 56 ECAB 263, 270 (2005); George A. Ross, 43 ECAB 346 (1991). The handing of a
compensation claim is an administrative function and is not compensable absent evidence of error or abuse by the
employing establishment. No probative evidence of error or abuse was submitted.
10

See Beverly R. Jones, 55 ECAB 411 (2004). If a compensable work factor is established, then the medical
evidence is examined to determine if there was diagnosed injury arising out of the employment. Id.

3

CONCLUSION
The evidence of record is not sufficient to meet appellant’s burden of proof to establish
an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 24 and February 1, 2008 are affirmed.
Issued: April 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

